Cowin, J.
(dissenting, with whom Marshall, C.J., joins). In New York v. Harris, 495 U.S. 14, 21 (1990), the Supreme Court of the United States held that “where the police have probable cause to arrest a suspect, the exclusionary rule [of the Fourth Amendment to the United States Constitution] does not bar [the admission] of a statement made by the defendant outside of his home, even though the statement is taken after an [unlawful] arrest made in the home.” The facts presented in this case closely resemble those in New York v. Harris, supra. The question then is whether art. 14 of the Massachusetts Declaration of Rights offers more substantive protection than does the Fourth Amendment in excluding statements obtained outside the home follow*380ing an unlawful arrest made in the home.1 The court answers no. I would answer yes. Therefore, I respectfully dissent.
There is no question that arresting the defendant in his home without a warrant and in the absence of exigent circumstances violated the Fourth Amendment and art. 14. See Payton v. New York, 445 U.S. 573, 576 (1980); Commonwealth v. Sanna, 424 Mass. 92, 96 (1997). In order to deter police from future violations of these constitutional rights, we have held that the remedy is to exclude evidence obtained as fruit of the illegal conduct. See Commonwealth v. Jacobsen, 419 Mass. 269, 275 (1995); Commonwealth v. Fredette, 396 Mass. 455, 458-459 (1985); Commonwealth v. Bradshaw, 385 Mass. 244, 258 (1982). That includes evidence obtained at the time of the illegality as well as “derivative evidence, both tangible and testimonial, that is the product of the primary evidence, or that is otherwise acquired as an indirect result of the unlawful [conduct].” Murray v. United States, 487 U.S. 533, 536-537 (1988). See Commonwealth v. Pietrass, 392 Mass. 892, 902 (1984) (“evidence indirectly obtained as a result of illegal police conduct” may be subject to exclusion).
We do not exclude evidence, however, if the causal connection between the illegal conduct and the evidence later obtained “has become so attenuated as to dissipate the taint.” Commonwealth v. Fredette, supra at 459. In determining whether the connection is sufficiently attenuated, we consider several factors, including “(1) Miranda warnings, (2) the temporal proximity of the arrest and the confession, (3) the presence of intervening circumstances, and (4) the purpose and flagrancy of the official misconduct.” Commonwealth v. Bradshaw, supra at 258.
The court today departs from this precedent and, instead of applying an attenuation analysis, adopts a per se rule that, if the police have probable cause to arrest a suspect, but illegally arrest him or her at home, the causal connection is broken once *381the police take the suspect outside the home. This creates the anomalous result that evidence seized or statements made inside the house at the time of the unlawful arrest will be excluded, but evidence seized or statements made as soon as the suspect crosses over the threshold of the house will not be excluded. Our Constitution was not designed to split hairs that finely. One of the most fundamental rights under art. 14 is the right of an individual to be free from unreasonable governmental intrusion inside his or her home. See Commonwealth v. Eason, 427 Mass. 595, 599 (1998) (“Constitutional provisions against unreasonable searches and seizures were adopted in large measure as a protection against warrantless intrusions into homes”); Commonwealth v. Panetti, 406 Mass. 230, 234 & n.5 (1989). The taint that occurs when police illegally intrude on the sanctity of an individual’s home does not automatically evaporate simply because the individual is thereafter taken outside the home. The very reason we apply the attenuation factors is to determine when the effects from the illegal conduct have “sufficiently dissipated that deterrence [under the exclusionary rule] is not meaningfully advanced by suppression.” New York v. Harris, supra at 28 (Marshall, J., dissenting).
The court supports its decision by reasoning that the statements the defendant made were otherwise “valid” (the police had probable cause to arrest the defendant and therefore he was in lawful custody when he made the statements at the police station), and that admitting such statements “will not cause the police to ignore the Payton rule.” Ante at 378. I find neither argument persuasive. That the statements were otherwise “valid” assumes the conclusion at issue. Any theoretical “validity” is extremely dubious given the fundamental illegality that preceded the statements. Furthermore, it is irrelevant to the analysis whether the police had probable cause to arrest the defendant.2 The critical question is whether the taint from the unlawful arrest continued to affect the circumstances under which the statements in question were made.
Our Constitution requires an independent evaluation of the *382existence of probable cause. See Commonwealth v. Baldassini, 357 Mass. 670, 675-676 (1970). If such an evaluation occurs after the arrest rather than before, while resulting statements may be suppressed, the suspect still has been deprived of his liberty in a fundamental manner. The effects of the invasion on the individual suspect’s sense of security “extend far beyond the moment the physical occupation of the home ends.” New York v. Harris, supra (Marshall, J., dissenting).
Further, the court’s decision may encourage police to violate the law and intrude on individuals’ constitutional rights. If police believe there is a benefit to making an immediate arrest in a suspect’s home in order to save time, resources, or to secure a confession, for example, then they may prefer to violate the Fourth Amendment and art. 14 and make an arrest inside the home without first obtaining an arrest warrant. The only thing police will lose is evidence seized or statements made at the time of the arrest. Under the court’s decision, any evidence seized or statements made after the suspect is removed from the home would be admissible despite the illegal conduct. This evidence may be even more damaging than evidence police might have observed inside the house. The only effective way “to compel respect for the constitutional guaranty” is “by removing the incentive to disregard it.” Brown v. Illinois, 422 U.S. 590, 599-600 (1975), quoting Elkins v. United States, 364 U.S. 206, 217 (1960).

“It is by now firmly established that, in some circumstances, art. 14 affords greater protection against arbitrary government action than do the cognate provisions of the Fourth Amendment.” Commonwealth v. Stoute, 422 Mass. 782, 787 n.10 (1996), quoting Jenkins v. Chief Justice of the Dist. Court Dep’t, 416 Mass. 221, 229 n.16 (1993).


ObviousIy, if the police lacked probable cause in this case, custody of the defendant would be unlawful, and the statements could be suppressed for that reason.